Title: From Caroline Amelia Smith De Windt to John Quincy Adams, 21 August 1826
From: De Windt, Caroline Amelia Smith
To: Adams, John Quincy


				
					
					Fishkill 21st. Aug 1826
				
				I have recd. the letter of the 14th. August addressed to me by the Executors of the Will of my deceased Grand father; accompanied by a Copy of the Will.I can have no objections to make to the proceedings of the Executors—and request—my Uncle J Q Adams will act for me—upon any occasion on which it may be necessary—Very respectfully
				
					Caroline Amelia de Wint
				
				
			